          Case 1:13-cr-00754-JGK Document 72 Filed 12/05/19 Page 1 of 1

LAW OFFICES OF JILL R. SHELL0W

Telephone: 212.792.4911 / Fax: 212.792.4946 / jrs@shellowlaw.com
All correspondence to: 80 Broad Street, Suite 1900, New York, NY 10004


                                    December 5, 2019


                                                     APPLICATION GRANTED
BYECFONLY                                            ,·'-"~1f~.
                                                      ...;·~
                                                                SO ORDERED
The Honorable John G. Koeltl
United States District Judge
United States Courthouse
500 Pearl Street
New York, NY 10007
                                        , ,"'l;ir .
                                           '1 (
                                           ~
                                                        ohn G. Koeltl, U.S.D.J.


       RE:    United States v. Roberto Astacio, 13 Cr. 754 OGK)

Dear Judge Koeltl:

        On November 22, 2019, Your Honor entered a scheduling Order (Dkt. Entry# 70)
that offered Mr. Astacio an opportunity to reply to the Government's response to Mr.
Astacio's Motion to Vacate Counts Four and Five of the Judgment and for other relief. The
Reply is due on Friday, December 6. I am writing to respectfully request a brief extension of
time until Monday, December 9, 2019. The Government consents to this request.

       Thank you for your consideration.

                                            Respectfully submitted,

                                               ~ Q_ _ _____
                                            Jill R. Shellow


cc:    AUSA Christine Magdo (by email)

                                                              USDC SDNY
                                                              DOCUMENT
                                                              ELECTRONICALLY FILED
                                                              DOC# .             .
                                                              DA fE FILED: ___  9:.5.::Lf_,.__,_,

Connecticut Office: 2537 Post Road, Southport, CT 06890 / Tel: 203.258.1463 / Admitted: NY, CT, DC
